                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                          420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                   T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                             July 10, 2020
Via Electronic Filing
The Honorable Judge Edgardo Ramos
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                Re:      Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al
                         Case No.: 18-cv-09417-ER

Dear Honorable Judge Ramos:

       This law firm represents Defendants Prince Deli Grocery Corp. (d/b/a Prince Deli Grocery) and
Abdo S. Anam (a/k/a Abdo Saleh) (together, the “Defendants”) in the above-referenced action.

        Pursuant to Rule 1(E) of Your Honor’s Individual Motion Practices, this letter respectfully serves
as a request to extend the non-expert deposition completion deadline from July 10, 2020 to, through and
including August 31, 2020 (i.e., the current fact discovery completion deadline).

       This is the first require of its nature, and is made on consent of Plaintiff. If granted, this request
would not affect any other scheduled deadlines.

         The basis of the request is that the COVID-19 pandemic had impacted the parties’ ability to conduct
in-person depositions. Separately, Defendants are awaiting receipt of Plaintiff’s responses and objections
to supplemental interrogatories and requests for production of documents, which were served on June 16,
2020. The responses and objections to Defendants’ supplemental discovery requests are necessary before
Plaintiff’s deposition can be scheduled.

       Thus, Defendants respectfully request that the non-expert deposition completion deadline be
extended from July 10, 2020 to, through and including August 31, 2020 (i.e., the current fact discovery
completion deadline).

        Thank you, in advance, for your time and attention.

                                                               Respectfully submitted,

                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.
                                                                By: /s/ Jason Mizrahi
                                                                   Jason Mizrahi
                                                                   420 Lexington Avenue, Suite 2525
                                                                   New York, NY 10170
                                                                   Tel. No.: (212) 792-0048
                                                                   Email: Jason@levinepstein.com
                                                                   Attorneys for Defendants

        VIA ECF: All Counsel


                                                       1
